239 S.W.3d 631 (2007)
OKIE MOORE DIVING & SALVAGE, Appellant,
v.
Ray WATKINS, Respondent.
No. ED 88921.
Missouri Court of Appeals, Eastern District, Division Five.
December 4, 2007.
Dana Tippin Cutler, Dora E. Reid, Kansas City, MO, for appellant.
Randall D. Sherman, Jessica A. Mikale, Hillsboro, MO, for respondent.
Before PATRICIA L. COHEN, C.J., KATHIANNE KNAUP CRANE and LAWRENCE E. MOONEY, JJ.

ORDER
PER CURIAM.
In this workers' compensation subrogation case, the plaintiff-employer, Okie Moore Diving & Salvage, appeals from the trial court's entry of a directed verdict and judgment in favor of the defendant, Ray Watkins. A written opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm the trial court's judgment. Rule 84.16(b)(5).